DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 12/27/2021 have been received and entered into the case. Claim 2 has been canceled. Claims 1 and 3-20 are pending, Claims 12-20 are withdrawn, and Claims 1 and 3-11 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 102 are withdrawn in view of applicant’s amendments.
Rejections of Claim 2 under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments – Claim 2 has been canceled.
Rejections of Claim 2 under nonstatutory double patenting are withdrawn in view of applicant’s amendments – Claim 2 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al (WO 2018/136884 A1; 7/26/2018. Cited on IDS) in view of Xaus Pey et al (US 2004/0057943 A1; 3/25/2004).
The instant claims recite a composition comprising: a. a fermentate comprising bacterially derived indole-3-propionic acid and other indole derivatives, wherein the composition comprises from about 0.01% to about 10%, by weight of the composition, of indole-3-propionic acid; and b. a carrier comprising lactose, methyl cellulose, magnesium stearate, microcrystalline cellulose, or mixtures thereof.
Mayer teaches a composition comprising fermentate of bacteria and its metabolite such as indole-3-propionic acid and indole-3-lactic acid (p.2 line 15-25 & 30-31), and a carrier comprises magnesium stearate and microcrystalline cellulose (p.20 line 23 & 28). The composition further comprises a predetermined amount (p.21 line 31) of one or more bacterial strains such as Clostridium sporogenes (p.2 line 8 & 11, p.4 line 26-28). The composition further comprises tryptophan (p.3 line 17, p.6 line 1-3). The composition further comprises an active ingredient (p.6 line 23, p.20 line 2-7). The composition further comprises plant derived ingredients include acacia or tragacanth (p.21 line 15-27).

Mayer does not teach the claimed concentration of indole acids (claims 1a and 3-4), the claimed amount of the one or more bacteria (claim 7), and the claimed concentration of tryptophan (claim 11).
However, Mayer does teach the composition comprises indole-3-propionic acid, other indole derivatives, one or more bacteria, and tryptophan. Xaus Pey teaches a composition for the 5 cfu/g to about 1012 cfu/g support material (para 0074). Example 9 teaches a fermented formula comprises 0.1 g/kg probiotic strain (para 0165). The probiotic strain produced the indole acids in fermentation, thus, this amount of probiotic strain will encompass 0.01 to about 10% indole acids as well most likely.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide for the amounts of indole acids as claimed and the amount of tryptophan as claimed as well because the same bacteria are used for providing the fermentate. Thus, these amount would have been expected by one of skill in the art and further would have been well within the purview of the skilled artisan to provided, therefore. The same amounts of cfu of bacteria are clearly disclosed to be within the range claimed herein. To provide for percent weight amounts of indole acids of about 0.01 or 0.1 to 10% or 20%, is a within the skilled purview of a skilled artisan. Also, to provide for 0.1 mg/g to about 0.5 mg/g tryptophan is also within the skill of an artisan. In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of co-pending Application No. 16/838,046 (referred to as the ‘046 application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of a different scope but the instant claims are made obvious over the copending claims which teach a fermetnate comprising carrier and bacteria and indole-3-propionic acid and other indole derivatives can be present because of lactic acid producers being present in the composition, of which indole lactate or indole-3-lactic acid can be present, therefore. The same cfus are disclosed for the bacteria as well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed composition of instant case based on reading of copending claims because the same ingredients of instant claims are disclosed in the copending claims, see claims 1-3, 5, 6, 7, 8, 9 and 10-12, in particular. One of skill in the art would have been motivated to provide for the composition as claimed, therefore. In the absence of persuasive evidence to the contrary the claims are prima facie obvious over the copending claimed subject matter.
provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that while Mayer et al. provide a long list of potential bacteria that can be incorporated into its pharmaceutical compositions, some of which produce indole-3-propionic acid, there are no example compositions containing indole-3-propionic acid producing bacteria in combination with a carrier comprising lactose, methyl cellulose, magnesium stearate, microcrystalline cellulose, or mixtures thereof, as required by the present claims.
These arguments are not found persuasive because Mayer does teach the composition comprises Clostridium sporogenes and indole-3-propionic acid. In addition, Mayer teaches that Clostridium sporogenes produces indole-3-propionic acid (p.2 line 10-11, for example). Finally, Mayer teaches the composition is combined with a carrier comprises microcrystalline cellulose (p.20 line 16-17 & 23). Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Applicant argues that Xaus Pey et al. do not disclose compositions containing a fermentate comprising bacterially derived indole-3-propionic acid and other indole derivatives. 
These arguments are not found persuasive because Xaus Pey is relied upon to demonstrate concentrations of microbial strains in a composition that is for the therapeutic or prophylactic treatment of human and animal diseases, and that the amount of indole acids can be obtained from a given amount of microbial strains.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651